                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ADRIAN SOLORIO,
                                   4                                                         Case No. 18-cv-07708-YGR (PR)
                                                           Plaintiff,
                                   5                                                         ORDER OF DISMISSAL WITH LEAVE
                                                   v.                                        TO AMEND
                                   6
                                         C. E. DUCART, et al.,
                                   7
                                                           Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff, a state prisoner currently incarcerated at the California Correctional Institution,

                                  11   has filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. He alleges various

                                  12   violations of his constitutional rights during his previous incarceration at Pelican Bay State Prison
Northern District of California
 United States District Court




                                  13   (“PBSP”). The Court has granted his motion for leave to proceed in forma pauperis. Dkt. 12.

                                  14          Plaintiff’s twenty-four-page complaint raises multiple allegations with respect to events

                                  15   that occurred at PBSP sometime between 2016 to 2017. Venue is proper because the events

                                  16   giving rise to the aforementioned claims are alleged to have occurred at PBSP, which is located in

                                  17   this judicial district. See 28 U.S.C. § 1391(b).

                                  18          The Court now conducts its initial review of the complaint pursuant to 28 U.S.C. § 1915A.

                                  19    II.   DISCUSSION
                                  20          A.        Standard of Review
                                  21          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  22   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  23   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  24   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  25   monetary relief from a defendant who is immune from such relief. See id. § 1915A(b)(1), (2).

                                  26   Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police Dep’t,

                                  27   901 F.2d 696, 699 (9th Cir. 1988).

                                  28          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                   1   claim showing that the pleader is entitled to relief.” To comport with Rule 8, “[s]pecific facts are

                                   2   not necessary; the statement need only give the defendant fair notice of what the . . . claim is and

                                   3   the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   4   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   5   plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

                                   6   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   7   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   8   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   9   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. The United

                                  10   States Supreme Court has explained the “plausible on its face” standard of Twombly: “While legal

                                  11   conclusions can provide the complaint’s framework, they must be supported by factual

                                  12   allegations. When there are well-pleaded factual allegations, a court should assume their veracity
Northern District of California
 United States District Court




                                  13   and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal,

                                  14   556 U.S. 662, 679 (2009).

                                  15          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  16   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  17   the alleged violation was committed by a person acting under color of state law. See West v.

                                  18   Atkins, 487 U.S. 42, 48 (1988).

                                  19          A supervisor may be liable under section 1983 upon a showing of personal involvement in

                                  20   the constitutional deprivation or a sufficient causal connection between the supervisor’s wrongful

                                  21   conduct and the constitutional violation. Redman v. County of San Diego, 942 F.2d 1435, 1446

                                  22   (9th Cir. 1991) (en banc) (citation omitted). A supervisor therefore generally “is only liable for

                                  23   constitutional violations of his subordinates if the supervisor participated in or directed the

                                  24   violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d

                                  25   1040, 1045 (9th Cir. 1989). This includes evidence that a supervisor implemented “a policy so

                                  26   deficient that the policy itself is a repudiation of constitutional rights and is the moving force of

                                  27   the constitutional violation.” Redman, 942 F.2d at 1446; see Jeffers v. Gomez, 267 F.3d 895, 917

                                  28   (9th Cir. 2001).
                                                                                          2
                                              B.    Legal Claims
                                   1
                                              Plaintiff asserts multiple claims for relief against a total of twenty defendants, from whom
                                   2
                                       he seeks both declaratory relief and monetary damages. As mentioned above, the allegations in
                                   3
                                       the complaint cover a span of time of almost one year, specifically from May 2016 through March
                                   4
                                       2017, during which period Plaintiff was incarcerated at PBSP. When the allegations in the
                                   5
                                       complaint concerning his confinement at PBSP are liberally construed, Plaintiff seems to state the
                                   6
                                       following claims for relief: (1) unlawful deprivation of Plaintiff’s property in May 2016; (2) denial
                                   7
                                       of legal materials on October 4, 2016 and failure to train properly the prison librarian; (3) denial of
                                   8
                                       medical care on November 4, 2016 and failure to train properly medical personnel;
                                   9
                                       (4) discrimination using “anti-Muslim slurs” and denial of Halal meals on January 3, 2017, as well
                                  10
                                       as failure to train properly correctional officers not to discriminate based on religion;
                                  11
                                       (5) retaliation (based on Plaintiff filing grievances) by spreading “false rumors” to other prisoners
                                  12
Northern District of California




                                       causing Plaintiff to be in danger while housed in general population on February 20, 2017, and
 United States District Court




                                  13
                                       failure to train properly correctional officers to prevent retaliation; (6) retaliation (again based on
                                  14
                                       Plaintiff filing grievances) and “mail censorship” on March 9, 2017; and (7) failing to refund
                                  15
                                       Plaintiff’s money for “unfair business practice[s]” by the prison canteen after the loss of items
                                  16
                                       from his order on March 12, 2017. Plaintiff names the aforementioned twenty defendants in
                                  17
                                       connection with the noted claims.
                                  18
                                              Having reviewed the allegations in the complaint, the Court finds the following pleading
                                  19
                                       deficiencies require that the complaint be dismissed with leave to amend:
                                  20
                                                     1. Federal Rule of Civil Procedure 20
                                  21
                                              As explained above, Plaintiff’s complaint is twenty-four pages long. It contains multiple
                                  22
                                       legal claims and names multiple defendants at PBSP. The complaint is extraordinary broad, and
                                  23
                                       appears to touch upon everything Plaintiff found objectionable during his incarceration at PBSP
                                  24
                                       between May 2016 through March 2017. Thus, the claims against Defendants cover a broad array
                                  25
                                       of different incidents by different individuals over the course of close to one year. In his Amended
                                  26
                                       Complaint, Plaintiff may only allege claims that (a) arise out of the same transaction, occurrence,
                                  27
                                       or series of transactions or occurrences and (b) present questions of law or fact common to all
                                  28
                                                                                          3
                                   1   defendants named therein. Plaintiff may not include in a single complaint everything that has

                                   2   happened to him over a one-year period that he finds objectionable. He must choose what claims

                                   3   he wants to pursue that meet the joinder requirements; if he asserts improperly joined claims in his

                                   4   Amended Complaint, they will be dismissed.

                                   5                 2. Rule 8
                                   6           As mentioned above, Rule 8(a) of the Federal Rules of Civil Procedure requires that the

                                   7   complaint set forth “a short and plain statement of the claim showing that the pleader is entitled to

                                   8   relief.” Additionally, Rule 8(e) requires that each averment of a pleading be “simple, concise, and

                                   9   direct.” See McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (affirming dismissal of

                                  10   complaint that was “argumentative, prolix, replete with redundancy, and largely irrelevant”).

                                  11   While the federal rules require brevity in pleading, a complaint nevertheless must be sufficient to

                                  12   give the defendants “fair notice” of the claim and the “grounds upon which it rests.” Erickson v.
Northern District of California
 United States District Court




                                  13   Pardus, 127 S. Ct. 2197, 2200 (2007) (quotation and citation omitted). A complaint that fails to

                                  14   state the specific acts of the defendant that violated the plaintiff’s rights fails to meet the notice

                                  15   requirements of Rule 8(a). See Hutchinson v. United States, 677 F.2d 1322, 1328 n.5 (9th Cir.

                                  16   1982). However, under section 1983, liability may be imposed on an individual defendant only if

                                  17   the plaintiff can show that the defendant proximately caused the deprivation of a federally

                                  18   protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). As explained above, a

                                  19   supervisor may be liable under section 1983 only upon a showing of (1) personal involvement in

                                  20   the constitutional deprivation or (2) a sufficient causal connection between the supervisor’s

                                  21   wrongful conduct and the constitutional violation. Redman, 942 F.2d at 1446. Under no

                                  22   circumstances is there respondeat superior liability under section 1983. Taylor v. List, 880 F.2d

                                  23   1040, 1045 (9th Cir. 1989).

                                  24           Here, Plaintiff’s claims cannot proceed as pleaded because he has not directly linked all of

                                  25   the named defendants to his allegations. Specifically, a few of Plaintiff’s claims are brought

                                  26   against multiple defendants, some of whom are linked only in a conclusory manner to his claims.

                                  27   Further, a few of the named defendants are supervisory officials, against whom liability is alleged

                                  28   solely in their respondent superior capacity, which is improper. Id. Additionally, while Plaintiff
                                                                                           4
                                   1   does directly link some individual defendants to some of his claims, the allegations in the twenty-

                                   2   four-page complaint are so lengthy that the Court cannot readily determine all of the injuries for

                                   3   which each of the defendants is allegedly liable.

                                   4                3. Summation
                                   5          In sum, even when Plaintiff’s claims are liberally construed, he has failed to allege that his

                                   6   claims meet proper joinder requirements. Plaintiff also has failed to provide a simple, concise,

                                   7   narrative that sets forth all of the injuries attributed to each individual defendant. Accordingly,

                                   8   Plaintiff will be given leave to file an Amended Complaint in which he clearly links each

                                   9   defendant to the alleged injury, or injuries, for which that defendant is alleged to be responsible.

                                  10          While Plaintiff must, in filing his Amended Complaint, provide sufficient information to

                                  11   give the defendants fair notice of the nature of the claims against them, Plaintiff need not provide a

                                  12   lengthy narrative with respect to each defendant to satisfy the pleading requirements of Rule 8.
Northern District of California
 United States District Court




                                  13   Instead, Plaintiff should provide a concise statement identifying each defendant and the specific

                                  14   action or actions the defendant took, or failed to take, that allegedly caused the deprivation of

                                  15   Plaintiff’s constitutional rights, as well as the injury resulting therefrom. Additionally, Plaintiff

                                  16   should not name any defendant who is linked solely in his respondent superior capacity or against

                                  17   whom Plaintiff cannot allege facts that would establish supervisorial liability.

                                  18   III.   CONCLUSION
                                  19          For the foregoing reasons, the Court orders as follows:

                                  20          1.      Plaintiff’s complaint is DISMISSED with leave to amend in order to give him the

                                  21   opportunity to file a simple, concise and direct Amended Complaint against Defendants which:

                                  22                  a.      States clearly and simply each claim he seeks to bring in federal court as

                                  23   required under Rule 8, and he should:

                                  24                          i.      Set forth each claim in a separate numbered paragraph;

                                  25                          ii.     Identify each defendant and the specific action or actions each

                                  26   defendant took, or failed to take, that allegedly caused the deprivation of Plaintiff’s

                                  27   constitutional rights; and

                                  28                          iii.    Identify the injury resulting from each claim;
                                                                                           5
                                   1                  b.      Explains how he has exhausted his administrative remedies as to each

                                   2   claim as against each defendant before he filed this action;

                                   3                  c.      Only alleges those claims that are properly joined under Rule 20(a)

                                   4   (concerning joinder of claims and defendants) or, stated differently, because Plaintiff may not list

                                   5   everything that has happened to him over a one-year period in prison that he finds objectionable,

                                   6   the Amended Complaint may only allege claims that:

                                   7                          i.      Arise out of the same transaction, occurrence, or series of

                                   8                          transactions or occurrences; and

                                   9                          ii.     Present questions of law or fact common to all defendants;

                                  10                  d.      Does not make conclusory allegations linking each defendant by listing

                                  11   them as having “direct involvement” to his claims without specifying how each defendant was

                                  12   linked through their actions; and
Northern District of California
 United States District Court




                                  13                  e.      Does not name any defendant who did not act but is linked solely in his or

                                  14   her respondent superior capacity or against whom Plaintiff cannot allege facts that would establish

                                  15   either supervisorial or municipal liability.

                                  16          2.      Within twenty-eight (28) days from the date of this Order, Plaintiff shall file his

                                  17   Amended Complaint as set forth above. Plaintiff must use the attached civil rights form, write the

                                  18   case number for this action—Case No. C 18-7708 YGR (PR)—on the form, clearly label the

                                  19   complaint “Amended Complaint,” and complete all sections of the form. Because the Amended

                                  20   Complaint completely replaces the original complaint, Plaintiff must include in it all the claims he

                                  21   wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.), cert. denied, 506 U.S.

                                  22   915 (1992). He may not incorporate material from the original complaint by reference. If Plaintiff

                                  23   wishes to attach any additional pages to the civil rights form, he shall maintain the same format as

                                  24   the form, i.e., answer only the questions asked in the “Exhaustion of Administrative Remedies”

                                  25   section without including a narrative explanation of each grievance filed.

                                  26          Plaintiff’s failure to file his Amended Complaint by the twenty-eight-day deadline or

                                  27   to correct the aforementioned deficiencies outlined above will result in the dismissal of this

                                  28   action without prejudice.
                                                                                         6
                                   1            3.    It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   2   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                   3   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                   4   while an action is pending must promptly file a notice of change of address specifying the new

                                   5   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                   6   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                   7   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                   8   se party indicating a current address. See L.R. 3-11(b).

                                   9            4.    The Clerk shall send Plaintiff a blank civil rights form along with a copy of this

                                  10   Order.

                                  11            IT IS SO ORDERED.

                                  12   Dated: July 12, 2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
